Determination of the Appellate Term affirming a judgment of the City Court in favor of plaintiff unanimously reversed on the law and the facts and complaint dismissed, with costs to the appellant. The evidence fails to show any defect or dangerous condition in regard to the stairway on which plaintiff fell. Plaintiff relies on a combination of lighting and identical floor covering which allegedly obscured a step and induced the illusion of a level, unbroken surface. The area was adequately lighted, and plaintiff was familiar with the premises and well aware of the existence and location of the stairs. Settle order on notice. Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.